UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F (Amendment No. 1) []REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [ X ]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2011 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR []SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT of 1934 Date of event requiring this shell company report …………… For the transition period from to . Commission File No. 001-14835 NORTHCORE TECHNOLOGIES INC. (Exact name of Registrant as specified in its charter) Not Applicable (Translation of Registrant’s name into English) ONTARIO, CANADA (Jurisdiction of incorporation or organization) 302 The East Mall, Suite 300 Toronto, Ontario M9B 6C7 (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act. None Securities registered or to be registered pursuant to Section 12(g) of the Act. Common Shares Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. None Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the Annual Report. 226,597,702 Common Shares as of December 31, 2011 Indicate by check mark if the registrant is a well-known seasoned issuer as defined in Rule 405 of the Securities Act Yes NoX If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934. Yes NoX Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filer[]Accelerated filer []Non-accelerated filer [X] Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP[]International Financial Reporting Standards as issuedOther[] by the International Accounting Standards Board[X] Indicate by check mark which financial statement item the registrant has elected to follow. Item 17 Item 18 If this an annual report, indicate by check mark whether the registrant is a shell company (as determined in Rule 12b-2 of the Exchange Act). YesNoX 2 NORTHCORE TECHNOLOGIES INC. Annual Report on Form 20-F for the Fiscal Year Ended December 31, 2011 (AMENDED ITEMS ONLY) TABLE OF CONTENTS Page EXPLANATORY NOTE 4 PART I ITEM 3 - KEY INFORMATION …………… 5 A. Selected Financial Data …………… 5 PART III 9 ITEM 18 - FINANCIAL STATEMENTS …………… 9 ITEM 19 - EXHIBITS …………… 9 3 EXPLANATORY NOTE This Amendment No. 1 to our annual report on Form 20-F for the year ended December 31, 2011, filed with the Securities and Exchange Commission on April 3, 2012 (the “2011 Form 20-F”), is filed solely for the purpose of amending Item Number 3(A) and Item Number 18 to the 2011 Form 20-F. Other than as set forth above, this Amendment No. 1 does not, and does not purport to, amend, update or restate any other information or disclosure included in the 2011 Form 20-F or reflect any events that have occurred since April 3, 2012. 4 PART I ITEM 3 - KEY INFORMATION A. SELECTED FINANCIAL DATA The selected financial data set forth below should be read in conjunction with, and is qualified by reference to, our consolidated financial statements and the related notes, and the section "Operating and Financial Review and Prospects" included elsewhere in this Annual Report.The consolidated statement of operations data for the years ended December 31, 2011 and 2010 and consolidated statements of financial position data as of December31, 2011 and 2010, as set forth below, are derived from our audited consolidated financial statements and the related notes included elsewhere in this Annual Report in accordance with International Financial Reporting Standards. The consolidated statement of operations and comprehensive loss data for the years ended December 31, 2009, 2008 and 2007 and the consolidated statements of financial positions data as at December31, 2009, 2008, and 2007 have been derived from our audited consolidated financial statements for those years in accordance with Canadian generally accepted accounting principles and reconciled to accounting principles generally accepted in the United States of America, which are not included in this Annual Report but have previously been filed with the Commission. Basis of Presentation The accompanying consolidated financial statements represent the first annual financial statements of the Company and its subsidiary prepared in accordance with International Financial Reporting Standards (IFRS), as issued by the International Accounting Standards Board.The Company adopted IFRS in accordance with IFRS 1, First-time Adoption of International Reporting Standards.The first date at which IFRS was applied was January 1, 2010.In accordance with IFRS, the Company has: · Provided comparative financial information; · Applied the same accounting policies throughout all periods presented; · Retrospectively applied all effective IFRS standards as of December 31, 2011, as required; and · Applied certain mandatory exceptions and optional exemptions as applicable for first time IFRS adopters. The Company’s consolidated financial statements were previously prepared in accordance with Canadian generally accepted accounting principles (“previous GAAP”).The adoption of IFRS has not had a material impact on the Company’s operations, strategic decisions, cash flow and capital expenditures. Historical results are not necessarily indicative of results to be expected for any future period. 5 Consolidated Statement of Operations and Comprehensive Loss Data Year Ended December 31, (Cdn$) (Cdn$) IFRS (in thousands except for per share data) Revenues Income from GE Asset Manager, LLC 69 43 Operating expenses: General and administrative Customer service and technology Sales and marketing Stock-based compensation Depreciation 32 22 Finance costs Other expenses (net) - Total expenses Loss from operations Loss per share (1) Weighted average number of common shares Consolidated Statement of Financial Position Data (2) As at December 31, (Cdn$) (Cdn$) IFRS (in thousands) Total assets Totalliabilities Shareholders’ equity (deficiency) Totalliabilities and shareholders’ equity (1)For each fiscal year, the Company excluded the effect of all convertible debt, stock options and share-purchase warrants in the calculation of diluted loss per share, as their impact would have been anti-dilutive. (2)The Company has not paid dividend since its formation. 6 Historical results are not necessarily indicative of results to be expected for any future period. Consolidated Statement of Operations and Comprehensive Loss Data Year Ended December 31, 2009 (Cdn$) (Cdn$) (Cdn$) (CANADIAN GAAP) (in thousands except for per share data) Revenues Operating expenses: General and administrative Customer service and technology Sales and marketing Stock-based compensation 43 94 Depreciation 29 33 39 Finance costs Other expenses (net) - - - Total expenses Loss from operations Loss per share, basic and diluted (1) Weighted average number of common shares Reconciliation of Loss from Operations from Canadian GAAP to U.S. GAAP (Cdn$) (Cdn$) (Cdn$) (U.S. GAAP) (in thousands except for per share data) Loss for the year as reported under Canadian GAAP Adjustments: Accretion of interest on secured subordinated notes (Note 21 (b)) Amortization of deferred charges relating to secured subordinated notes under U.S. GAAP (Note 21 (b)) Amortization of beneficial conversion feature (Note 21 (b)) Loss and comprehensive loss for the year as reported under U.S. GAAP Loss per share, basic and diluted (1) 7 Consolidated Statement of Financial Position Data (2) As at December 31, (Cdn$) (Cdn$) (Cdn$) (CANADIAN GAAP) (in thousands) Total assets Shareholders’ equity (deficiency) Total liabilities and shareholders’ equity Consolidated Statement of Financial Position Data(U.S. GAAP): (3) As at December 31, (Cdn$) (Cdn$) (Cdn$) (U.S. GAAP) Total assets Shareholders’ deficiency ) ) ) For each fiscal year, the Company excluded the effect of all convertible debt, stock options and share-purchase warrants in the calculation of diluted loss per share, as their impact would have been anti-dilutive. (2)The Company has not paid dividend since its formation. The significant differences between Canadian GAAP and U.S. GAAP arise primarily from the accounting differences relating to the secured subordinated notes issued. The financial data for the years ended December 31, 2009, 2008 and 2007 shown separately from 2001 and 2010 as the information is not comparable with the data presented based on IFRS. 8 PART III ITEM 17- FINANCIAL STATEMENTS Not applicable. ITEM 18 - FINANCIAL STATEMENTS See the Index to Consolidated Financial Statements accompanying this report as an exhibit 15.1. ITEM 19 - EXHIBITS 12.1CEO Certification 12.2 Chief Operating Officer 13.1 Certification pursuant to 18 U.S.C. Section 1350 13.2 Certification pursuant to 18 U.S.C. Section 1350 15.1 Consolidated Financial Statements for the year ended Dec. 31, 2011 SIGNATURES The registrant hereby certifies that it meets all of the requirements for filing on Form 20-F and has duly caused and authorized the undersigned to sign this Annual Report on its behalf. NORTHCORE TECHNOLOGIES INC. By: “Amit Monga” Name:Amit Monga Title:Chief Executive Officer Dated: October 30, 2012By:“Tam Nguyen” Name:Tam Nguyen Title:Chief Financial Officer 9 EXHIBIT 12.1 Certification I, Amit Monga, certify that: 1.I have reviewed this annual report on Form 20-F of Northcore Technologies Inc. 2.Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3.Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects the financial condition, results of operations and cash flows of the Company as of, and for, the periods presented in this report; 4. The Company’s other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rules 13a-15 (e) and 15d-15(e)) and internal control over financial reporting (as defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) for the Company and have: a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the Company, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; b) Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding reliability of financial reporting and preparation of financial statements for external purposes in accordance with generally accepted accounting principles; c) Evaluated the effectiveness of the Company’s disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of the end of the period covered by this report based on such evaluation; and d) Disclosed in this report any change in the Company’s internal control over financial reporting that occurred during the period covered by the annual report that has materially affected, or is reasonably likely to materially affect, the Company’s internal control over financial reporting; and 5. The Company’s other certifying officer and I have disclosed, based on our most recent evaluation of internal control over financial reporting, to the Company's auditors and the audit committee of the Company's board of directors (or persons performing the equivalent functions): a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the Company's ability to record, process, summarize and report financial information; and b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the Company's internal control over financial reporting. Dated:October 30, 2012“Amit Monga” Amit Monga Chief Executive Officer 10 EXHIBIT 12.2 Certification I, Tam Nguyen, certify that: 1.I have reviewed this annual report on Form 20-F of Northcore Technologies Inc. 2.Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3.Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects the financial condition, results of operations and cash flows of the Company as of, and for, the periods presented in this report; 4. The Company’s other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting (as defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) for the Company and have: a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the Company, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; b) Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding reliability of financial reporting and preparation of financial statements for external purposes in accordance with generally accepted accounting principles; c) Evaluated the effectiveness of the Company’s disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of the end of the period covered by this report based on such evaluation; and d) Disclosed in this report any change in the Company’s internal control over financial reporting that occurred during the period covered by the annual report that has materially affected, or is reasonably likely to materially affect, the Company’s internal control over financial reporting; and 5. The Company’s other certifying officer and I have disclosed, based on our most recent evaluation of internal control over financial reporting, to the Company's auditors and the audit committee of the Company's board of directors (or persons performing the equivalent functions): a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the Company's ability to record, process, summarize and report financial information; and b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the Company's internal control over financial reporting. Dated:October 30, 2012 “Tam Nguyen” Tam Nguyen Chief Financial Officer 11 EXHIBIT 13.1 Certification Pursuant to 18 U.S.C. Section 1350, As Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 The undersigned, being the Chief Executive Officer of Northcore Technologies Inc. (the “Company”) hereby certifies that to the best of my knowledge: (1) The Annual Report on Form 20-F of the Company for the fiscal year ended December31, 2011 (the “Report”) which this certification accompanies, fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended. (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company as at, and for the fiscal year ended on, December 31, 2011. A signed original of this written statement required by Section 906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request. Dated:October 30, 2012“Amit Monga” Amit Monga Chief Executive Officer This certification is being furnished solely to accompany this Report pursuant to 18 U.S.C. Section 1350, and is not being filed for the purpose of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise, and is not to be incorporated by reference into any filing of the Company unless such incorporation is expressly referenced within. 12 EXHIBIT 13.2 Certification Pursuant to 18 U.S.C. Section 1350, As Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 The undersigned, being the Chief Financial Officer of Northcore Technologies Inc. (the “Company”) hereby certifies that to the best of my knowledge: (1) The Annual Report on Form 20-F of the Company for the fiscal year ended December31, 2011 (the “Report”) which this certification accompanies, fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended. (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company as at, and for the fiscal year ended on, December 31, 2011. A signed original of this written statement required by Section 906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request. Dated:October 30, 2012 “Tam Nguyen” Tam Nguyen Chief Financial Officer This certification is being furnished solely to accompany this Report pursuant to 18 U.S.C. Section 1350, and is not being filed for the purpose of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise, and is not to be incorporated by reference into any filing of the Company unless such incorporation is expressly referenced within. Northcore TechnologiesInc. 13 EXHIBIT 15.1 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Audited Consolidated Financial Statements for the years ended December 31, 2011, and 2010 Management’s Report 11 Report of Independent Registered Public Accounting Firm 12 Consolidated Statement of Financial Position as at December 31, 2011 and 2010 and January 1, 2010 13 Consolidated Statements of Operations and Comprehensive loss for the years ended December 31, 2011 and 2010 14 Consolidated Statements of Shareholders’ Equity for the years ended December 31, 2011 and 2010 15 Consolidated Statements of Cash Flows for the years ended December 31, 2011 and 2010 16 Notes to Consolidated Financial Statements 17 Northcore TechnologiesInc. 14 MANAGEMENT’S REPORT March 20, 2012 Preparation of the consolidated financial statements accompanying this annual report and the presentation of all other information in this report is the responsibility of management.The consolidated financial statements have been prepared in accordance with International Financial Reporting Standards and reflect management’s best estimates and judgments.All other financial information in the report is consistent with that contained in the consolidated financial statements.The Company maintains appropriate systems of internal control, policies and procedures which provide management with reasonable assurance that assets are safeguarded and that financial records are reliable and form a proper basis for preparation of financial statements. The Board of Directors ensures that management fulfills its responsibilities for financial reporting and internal control through an Audit Committee which is composed of non-executive directors. The Audit Committee reviewed the consolidated financial statements with management and external auditors and recommended their approval by the Board of Directors.The consolidated financial statements have been audited by Collins Barrow Toronto LLP, Chartered Accountants.Their report stating the scope of their audit and their opinion on the consolidated financial statements is presented below. Amit Monga Tam Nguyen CEO
